DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Claim filed on 10/18/2019 is acknowledged.  Claims 1-12 have been cancelled.  New claims 13-36 have been added.  Claims 13-36 are pending in this application.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: claims 13-20, drawn to a topical formulation comprising an active ICE inhibitor II having a formula: 
    PNG
    media_image1.png
    219
    476
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, adjuvant, or vehicle, classified in class C07K, subclass 5/0202, for example. 
Group 2: claims 21-36, drawn to a method of treating a disease in a subject in need thereof, comprising the step of administering to said subject a pharmaceutical composition comprising an active ICE inhibitor II having a formula: 
    PNG
    media_image1.png
    219
    476
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt 
    PNG
    media_image1.png
    219
    476
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable carrier, adjuvant, or vehicle, classified in class A61K, subclass 38/00, for example. 

Rejoinder
4.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

5.	The inventions are distinct, each from the other because of the following reasons:
Invention 1 and Invention 2 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention 1 is drawn to a topical formulation comprising an active ICE inhibitor II having a formula: 
    PNG
    media_image1.png
    219
    476
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, adjuvant, or vehicle.  Invention 2 is drawn to methods of using the topical formulation of Invention 1.  Invention 1 does not involve patient populations or end points.  Invention 2 involves patient populations and end points.  Furthermore, a different compound can be used to treat atopic dermatitis in a subject in need thereof, for example, currently available corticosteroid cream or ointment.  Further, search for one would not necessarily lead to the other.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
6.	This application contains claims directed to the following patentably distinct species:  
(Please elect a single disclosed species of EACH)
A specific form of the formulation: from claims 15 and 17 (for invention 1) and claims 27, 28, 33 and 34 (for invention 2);

A specific additional agent: from claim 20 (for invention 1) and claims 25, 26, 35 and 36 (for invention 2), please note: anti-inflammatory agent and so on recited in instant claims 20, 25, 26, 35 and 36 are all subgenus, not a species, Applicant is required to elect a species of an additional agent;
A specific disease: from claims 21 and 29 (for invention 2).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 13, 14, 19, 21-24 and 29-32 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics.  The species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or prior art applicable to one species would not likely be applicable to another species, and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI N KOMATSU/Primary Examiner, Art Unit 1658